SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

945
CAF 14-01869
PRESENT: WHALEN, P.J., CENTRA, CARNI, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF PABLO A.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,        MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

PABLO F., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


EVELYNE A. O’SULLIVAN, EAST AMHERST, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL).

WILLIAM D. BRODERICK, JR., ELMA, FOR INTERVENING FOSTER PARENTS.


     Appeal from an order of the Family Court, Erie County (Lisa Bloch
Rodwin, J.), entered October 8, 2014 in a proceeding pursuant to
Family Court Act article 10. The order, inter alia, determined
respondent to be, at most, a notice father.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Nickie M.A. (___ AD3d ___ [Nov.
10, 2016]).




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court